Filed 1/12/22 In re Melody M. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 In re MELODY M., a Person                                       B312460
 Coming Under the Juvenile Court
 Law.                                                            (Los Angeles County
                                                                 Super. Ct. No. FJ57515)

 THE PEOPLE,

           Plaintiff and Respondent,

           v.

 MELODY M.,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, William A. Crowfoot, Judge. Affirmed.
      Richard L. Fitzer, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Zee Rodriguez, Supervising Deputy
Attorney General, and Charles S. Lee, Deputy Attorney General,
for Plaintiff and Respondent.
                 _______________________________

                       INTRODUCTION

      Melody M. appeals from the juvenile court’s jurisdiction
findings and disposition order adjudging her a ward of the court
under Welfare and Institutions Code section 6021 and placing her
on probation. Melody challenges a warrantless search condition
the court imposed as a term of her probation. Because that
condition had a relationship to Melody’s offense of making a
criminal threat against her sister and was reasonably related to
future criminality, we affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

       A.   Melody Threatens Her Sister
       In April 2021 16-year-old Melody and her older sister,
Marlene, were living with their grandmother, whom they called
“mom.” Also living in the house with Melody and Marlene were
their two cousins, ages one and five.
       On April 14, 2021, after the grandmother told Marlene to
ask Melody “if she was going to come back home,” Marlene sent
Melody a text message: “Mom said weren’t you gonna come


1     Undesignated statutory references are to the Welfare and
Institutions Code.




                                2
back.” According to Marlene, Melody was “out in the streets” and
“hadn’t been home” in some time. Three days later Melody
responded by text message: “Tell that bitch I said leave me the
fuck alone before I pull up to the pad with the homies and really
scare the fuck out of all of you with a strap.” Marlene understood
this to mean that Melody was threatening to “come to the house
with a gun” and scare her. Melody’s message continued: “IDGAF
[I don’t give a fuck] if we have kids in the house. Tell her leave
me the fuck alone and stop calling me.”
       Marlene and Melody continued this text message exchange,
trading profanity-laced insults, commands to “shut the fuck up,”
and assurances that each was unloved by their parents. Melody
concluded the exchange with “And I know damn well I put fear in
your heart, bitch. I’ve always fucked you up,[2] and the worst shit
I could do to you. Just watch when I see you, stupid bitch. I’ll
stab your fat ass. Go talk to your dead homegirl’s grave.[3] I’ll
spit on her shit.” Marlene believed Melody was capable of
carrying out the threat of stabbing her because Melody was a
“wannabe gang member[ ].” In addition, about a year before,
Marlene had seen Melody threaten their aunt with a knife when
telling the aunt not to touch Melody’s food.
       On the night of April 21, 2021 Melody appeared at the
grandmother’s house, knocking loudly on the door, crying, and
calling out: “Where’s Marlene? Where the fuck is Marlene?
Where is she?” Marlene and other family members fled from the
house to the backyard, while Marlene’s aunt called the police.

2     Here Melody inserted “a laughing emoji.”

3     This referred to a friend of Marlene’s who had died.




                                 3
Los Angeles County Sheriff’s Deputy David Vaca responded to
the call, along with other deputies. Deputy Vaca found Melody
pacing back and forth on the front porch of the house, repeatedly
screaming that she had “to get out of there” and that she was
“going to hurt somebody.” An older (unidentified) woman was on
the porch with her, trying to prevent Melody from entering the
house.
      After Marlene and her family members had been in back of
the house for half an hour, the sheriff’s deputies called Marlene
to the front of the house. Melody was now sitting on the porch in
handcuffs, and when she saw Marlene, Melody tried to charge
her, saying, “I’m going to fuck her up.” The deputies prevented
Melody from making contact with Marlene. Because Melody was
speaking rapidly, pacing, acting erratically, and sweating on a
cool night, Deputy Vaca believed she was “under the influence.”
When the deputies asked her about this, Melody told them she
“had smoked marijuana” and “taken an unknown pill.”

      B.     The Juvenile Court Sustains a Petition Under Section
             602, Declares Melody a Ward of the Court, and Places
             Her on Probation
       The People filed a petition in the juvenile court alleging
Melody came within the jurisdiction of the court under section
602 as a result of making a criminal threat against Marlene, in
violation of Penal Code section 422, subdivision (a).4 The court,


4     The elements for proving a criminal threat under Penal
Code section 422 are “‘(1) that the defendant “willfully
threaten[ed] to commit a crime which will result in death or great
bodily injury to another person,” (2) that the defendant made the
threat “with the specific intent that the statement . . . is to be




                                4
after finding Melody committed the alleged offense, sustained the
petition. The court declared Melody a ward of the court, removed
her from her parents, and committed her to the care, custody,
and control of the Los Angeles County Probation Department for
suitable placement. The court set the maximum period of
physical confinement at one year and gave Melody 24 days of
predisposition credit.
       The court also imposed various conditions on Melody’s
probation, including that Melody “must not have, possess or act
like [she] possess[es] an object [she knows] is a dangerous or
deadly weapon,” “must not . . . knowingly use or possess illegal
drugs or mind altering substances except as prescribed by a
physician,” and “must permit a law enforcement officer to search
[her] person, house or property at any time of the day or night
with or without a warrant.” Counsel for Melody objected to the
search condition on the ground it was not “related to the instant
offense.” The court (impliedly) overruled the objection, stating,
“The instant offense involved a threat to come to the house with a

taken as a threat, even if there is no intent of actually carrying it
out,” (3) that the threat—which may be “made verbally, in
writing, or by means of an electronic communication device”—
was “on its face and under the circumstances in which it [was]
made, . . . so unequivocal, unconditional, immediate, and specific
as to convey to the person threatened, a gravity of purpose and
an immediate prospect of execution of the threat,” (4) that the
threat actually caused the person threatened “to be in sustained
fear for his or her own safety or for his or her immediate family’s
safety,” and (5) that the threatened person’s fear was
“reasonabl[e]” under the circumstances.’” (In re George T. (2004)
33 Cal.4th 620, 630; accord, In re A.G. (2020) 58 Cal.App.5th 647,
653-654.)




                                  5
gun or a knife and cause great bodily injury. So it would seem to
me that making sure it was nothing but an empty threat
continues to be the case. So I think it is directly related whether
or not you actually have a gun or a knife.” Melody timely
appealed.

                          DISCUSSION

      A.     Applicable Law and Standard of Review
      “‘The purposes of juvenile wardship proceedings are
twofold: to treat and rehabilitate the delinquent minor, and to
protect the public from criminal conduct.’ [Citation.] To those
ends, a juvenile court may order a ward under its jurisdiction to
probation. [Citations.] Under Welfare and Institutions Code
section 730, subdivision (b), the court ‘may impose and require
any and all reasonable conditions that it may determine fitting
and proper to the end that justice may be done and the
reformation and rehabilitation of the ward enhanced.’ ‘The
juvenile court has wide discretion to select appropriate
conditions,’ but ‘[a] probation condition that imposes limitations
on a person’s constitutional rights must closely tailor those
limitations to the purpose of the condition to avoid being
invalidated as unconstitutionally overbroad.’ [Citations.] ‘A
condition of probation which is impermissible for an adult
criminal defendant is not necessarily unreasonable for a juvenile
receiving guidance and supervision from the juvenile court.’
[Citation.] On appeal, we ‘“review conditions of probation for
abuse of discretion.”’ [Citation.] Specifically, we review a
probation condition ‘for an indication that the condition is
“arbitrary or capricious” or otherwise exceeds the bounds of




                                 6
reason under the circumstances.’” (In re Ricardo P. (2019)
7 Cal.5th 1113, 1118.)

      B.       The Juvenile Court Did Not Abuse Its Discretion in
               Imposing the Search Condition
        Melody contends the juvenile court abused its discretion in
imposing the probation condition requiring her to submit to
warrantless searches because that condition does not pass the
test set forth in People v. Lent (1975) 15 Cal.3d 481 (Lent). The
condition did, and the court did not.
        In Lent, supra, 15 Cal.3d 481 the Supreme Court “held that
‘a condition of probation which requires or forbids conduct which
is not itself criminal is valid if that conduct is reasonably related
to the crime of which the defendant was convicted or to future
criminality.’ [Citation.] [Lent] adopted the following three-part
test . . . : ‘A condition of probation will not be held invalid unless
it “(1) has no relationship to the crime of which the offender was
convicted, (2) relates to conduct which is not in itself criminal,
and (3) requires or forbids conduct which is not reasonably
related to future criminality.”’ [Citations.] The Lent test ‘is
conjunctive—all three prongs must be satisfied before a
reviewing court will invalidate a probation term.’” (In re
Ricardo P., supra, 7 Cal.5th at p. 1118; see id. at p. 1119 [“the
Lent test governs in juvenile and adult probation cases alike”];
Lent, at p. 486.)
        Regarding prong one of the Lent test, the search condition
here has a direct relationship to Melody’s criminal threat against
Marlene. Melody told Marlene she was going to stab her and
threatened to bring a gun to the house to scare her. As the
juvenile court suggested, requiring Melody to submit to a search




                                  7
of her person, house, and property at any time, with or without a
warrant, helps ensure she does not have access to a knife or gun.
Melody’s argument she “did not use a weapon to commit this
crime” misses the point. “The first prong of Lent asks whether
the probation condition has no relationship to the conviction.
[Citation.] This broad language does not require a specific
connection to the instrumentalities of the convicted offense.”
(People v. Patton (2019) 41 Cal.App.5th 934, 945; see People v.
Appleton (2016) 245 Cal.App.4th 717, 724 [even a “somewhat
attenuated” nexus between the offense and the probation
condition is sufficient “under the deferential standard of review
required in the Lent analysis”].)
      Melody’s allusion to a knife and reference to a gun when
making her threats against Marlene provide a nexus between the
search condition and the offense in this case that is missing in
the cases she cites. In People v. Keller (1978) 76 Cal.App.3d 827,
disapproved on another ground in People v. Welch (1993)
5 Cal.4th 228, 237, for example, the court held a warrantless
search condition, imposed as a term of probation after the
defendant pleaded guilty to petty theft of a ballpoint pen and
based on an assumption the theft related to the defendant’s “drug
involvement,” was unreasonable because there was no evidence of
“any drug relationship to the theft of a ballpoint pen.” (Id. at
pp. 830, 838-839; see also People v. Mayers (1980) 110 Cal.App.3d
809, 816-817 [search condition was not reasonably related to the
defendant’s “offense of being a shill in a game of three-card
monte,”5 which is “not a crime of possession”]; In re Martinez

5      “[T]hree-card monte originated in the 1800’s as a variation
of the ‘pea in the thimble’ game.[*] The game uses a combination
of two black cards and one red, or the reverse. The cards are bent




                                8
(1978) 86 Cal.App.3d 577, 582 [warrantless search condition
satisfied first prong of Lent test where neither the present offense
of assault by means of force likely to produce great bodily injury
nor the defendant’s history suggested any involvement with
concealed weapons].)
       Regarding prong three of the Lent test, the search condition
here is reasonably related to future criminality because it allows
probation officers to supervise Melody close enough to help
ensure she does not make good on the violent threats she made
against Marlene. “[P]robation conditions authorizing searches
‘aid in deterring further offenses . . . and in monitoring
compliance with the terms of probation. [Citations.] By allowing
close supervision of probationers, probation search conditions
serve to promote rehabilitation and reduce recidivism while
helping to protect the community from potential harm by


into tent fashion for easy handling, and each card is manipulated
with a different finger by the dealer in order to give a false
appearance as to where the winning (odd) card has been placed
after the shuffle. In addition to the dealer, there are minimally
two other participants in the game, a shill associated with the
dealer and a mark or chump. . . . [T]he card scheme cannot be
perpetrated without the collaboration of the dealer and shill. [¶]
A shill’s function includes verbally encouraging onlookers to
participate, placing enticing bets, as well as distracting the crowd
from the dealer’s sleight of hand.” (People v. Mayers (1980)
110 Cal.App.3d 809, 811-812.)
      * Pea in the thimble, or thimblerig, “is a game ‘played with three
      small cups shaped like thimbles and a small ball or pea that is
      so quickly shifted from under one cup to under another that the
      person watching is often misled.’ [Citation.] Often the game
      functions ‘as a swindling operation.’” (Cole v. C.I.R. (7th Cir.
      2011) 637 F.3d 767, 777, fn. 2.)




                                   9
probationers.’” (People v. Olguin (2008) 45 Cal.4th 375, 380.)
A “probation condition that enables probation officers ‘to
supervise [their] charges effectively is . . . “reasonably related to
future criminality.”’” (In re P.O. (2016) 246 Cal.App.4th 288, 295;
accord, Olguin, at pp. 380-381; see In re P.O., at p. 295 [“This is
true ‘even if [the] condition . . . has no relationship to the crime of
which a defendant was convicted.’”].)
       In support of her argument on prong three, Melody cites
In re Ricardo P., supra, 7 Cal.5th 1113, but that case does not
help her. There the Supreme Court held that a probation
condition requiring the defendant to submit to warrantless
searches of his electronic devices satisfied the third prong of the
Lent test because, on the record in that case, the burden the
condition imposed “on [the defendant’s] privacy is substantially
disproportionate to the countervailing interests of furthering his
rehabilitation and protecting society.” (In re Ricardo P., at
p. 1119.) The Supreme Court emphasized the special privacy
concerns raised by searches of electronic devices. (See id. at
pp. 1122-1127.) Because the search condition at issue here did
not include Melody’s electronic devices,6 the Supreme Court’s
holding in In re Ricardo P. does not apply. (See id. at p. 1127
[“[o]ur determination that the electronics search condition here is
not reasonably related to [the defendant’s] future criminality will
not impair juvenile courts’ ability to impose traditional search
conditions,” such as “those permitting warrantless searches of a



6     The People take the position that the search condition here
does not extend to Melody’s electronic devices, and Melody does
not suggest otherwise.




                                  10
juvenile probationer’s person, property, and residence,” when
warranted].)

                         DISPOSITION

      The juvenile court’s jurisdiction findings and disposition
orders are affirmed.




                                     SEGAL, Acting P. J.



      We concur:




                   FEUER, J.




                   WISE, J.*




*     Judge of the Alameda County Superior Court, assigned by
the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                11